The Supreme Court reversed the decree of the Common Pleas on June 14, 1880, in the following opinion,
Per Curiam:
We do not mean to decide that the appointment of a receiver is, in all cases, a decree from which,- under the Acts of Assembly, an appeal lies to this Court. It is enough that in this *282case, in order to be effective, it ought to ha-ve been accompanied with an injunction to the trustee. It is contended that the decree necessarily tied his hands and prevented him from proceeding under the mortgage. But does not that show that he was enjoined ? We think that we have jurisdiction of this appeal according to Schlecht’s Appeal, 10 P. F. Smith, 172, where, conceding that the • appointment of a receiver was a distinct a'nd independent decree from that for an injunction, we reversed both, saying : “The order for the receiver is itself an injunction.” We do not discover the merits on appeals from preliminary injunctions where the case can come up again on appeal from a final decree ; at least this has, of late, been our general practice. It is enough, therefore, to say that without the necessary injunction, the Court below ought not to have made the order.
Decree reversed; appointment of receiver vacated at the costs of the appellees, and record remitted for further proceedings